Exhibit 10.2

 

PROMISSORY NOTE

 

$100,000.00

 

August 13, 2003

 

 

Monroe County, Pennsylvania

 

FOR VALUE RECEIVED, Beyond the Wall, Inc., a Delaware corporation, having an
address of 1903 West Main Street, Stroudsburg, Pennsylvania 18360 (the “Maker”),
hereby promises to pay to the order of Jonathan V. Diamond, an adult individual
having an address of 374 West 11th Street #7, New York, NY 10014 (“Lender”), the
principal sum of One Hundred Thousand Dollars ($100,000.00) (the “Loan”).

 

1.                                                                                      
Repayment; Default Rate.  The Loan shall terminate on the earlier to occur of:
(i) December 31, 2003; or (ii) the date upon which all or substantially all of
the assets of the Maker are sold (the “Maturity Date”).  No interest shall
accrue on the unpaid balance of the Loan except in the case of an Event of
Default (as defined herein), in which case, after the Event of Default, the Loan
shall bear interest at the rate per annum equal to ten percent (10%).  Upon the
Maturity Date,  all principal, accrued but unpaid interest and other costs due
and owing hereunder shall be due and payable in full.

 

2.                                                                                      
Prepayment.  Maker shall have the right, at its option, to prepay the principal
balance of this Note in whole or in part at any time and from time to time
without premium or penalty.  Any such prepayment shall be applied first to any
unpaid fees or expenses due to Lender, secondly to any accrued but unpaid
interest, and lastly to the unpaid installments of principal in the reverse
order of their scheduled maturities.

 

3.                                                                                      
Payments.  All payments to be made hereunder or under any other Loan Document
shall be payable by 2:00 p.m. eastern time, on the day when due.  Such payments
shall be made to Lender at its address above, in funds immediately available at
such office without setoff, counterclaim or other deduction of any nature.

 

4.                                                                                      
Events of Default.  The following events shall be deemed to be Events of Default
hereunder, under the Mortgage Agreement dated of even date herewith (the
“Mortgage”) or any other documents executed by the Maker and dated of even date
herewith, the terms and conditions of each are hereby incorporated by reference
(collectively the “Loan Documents”), in the event that:

 

(i)                                                                                                                                    
the failure to pay any monies due and owing to Lender or any portion thereof by
the Maker upon twenty (20) days advanced written notice of default from Lender
to Maker and Maker’s failure to cure such default;

 

(ii)                                                                                                                                 
the breach by Maker of any covenant contained herein or in any of the Loan
Documents upon thirty (30) days advanced written notice of default from Lender
to Maker and Maker’s failure to cure such default, the occurrence of any default
under the terms of any such

 

1

--------------------------------------------------------------------------------


 

agreement, or the discovery by Lender of any materially false or misleading
representation made by any Maker in any agreement or in any other information
submitted to Lender;

 

(iii)                                                                                                                              
a holder of any lien encumbering the Mortgaged Property (as defined in the
Mortgage) or any portion thereof, whether such lien is junior or superior to the
lien of the security interest in favor of Lender, declares an event of default
or commences a foreclosure proceeding or any other proceeding to execute on such
lien which is not cured within thirty (30) days of such default or action;

 

(iv)                                                                                                                             
the Maker makes an assignment for the benefit of its creditors, becomes
insolvent, or files or has filed against it any petition, action, case or
proceeding, voluntary or involuntary (in the case of an involuntary proceeding,
the same not being dismissed within sixty (60) days of filing), under any state
or federal law regarding Bankruptcy, insolvency, reorganization, receivership or
dissolution, including the Bankruptcy Reform Act of 1978, as amended;

 

(v)                                                                                                                                
one or more uninsured judgments for the payment of money shall have been entered
against the Maker, which judgment or judgments exceed $50,000.00 in an aggregate
amount and such judgment or judgments shall have remained undischarged and/or
unstayed for a period of thirty (30) consecutive days;

 

(vi)                                                                                                                             
the dissolution of the Maker; or

 

(vii)                                                                                                                          
a writ or warrant of attachment, garnishment, execution, distraint or similar
process shall have been issued against the Maker or any of its properties which
shall have remained undischarged and/or unstayed for a period of thirty (30)
consecutive days;

 

then, Lender may accelerate the indebtedness evidenced hereby and, in accordance
with the provisions of the Mortgage, may exercise the other rights and remedies
provided it in the Mortgage and the other Loan Documents, as well as those it
may have at law or in equity.  The rights and remedies of Lender as provided
herein, or in any other agreement securing repayment of, or relating to, any
portion of the monies due and owing to Lender, or otherwise provided by law,
shall be cumulative and may be pursued singly, concurrently, or successively in
Lender’s sole discretion, and may be exercised as often as necessary; and the
failure to exercise any such right or remedy shall in no event be construed as a
waiver or release of the same.

 

5.                                                                                      
Miscellaneous.

 

(a)                                                                                 
Maker hereby expressly waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, the Mortgage and the other Loan Documents
except such notices as may be expressly set forth in any of the Loan Documents,
and an action for amounts due hereunder or thereunder shall immediately accrue.

 

(b)                                                                                
All notices, requests, demands, directions and other communications under the
provisions hereof shall be in writing and, unless otherwise expressly permitted
hereunder, shall be

 

2

--------------------------------------------------------------------------------


 

sent as provided in the Mortgage, or other applicable Loan Document and shall be
effective when received.

 

(c)                                                                                 
UPON AN UNCURED EVENT OF DEFAULT, MAKER HEREBY EMPOWERS THE PROTHONOTARY OR ANY
ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR MAKER AND TO CONFESS JUDGMENT
AGAINST MAKER IN FAVOR OF THE HOLDER HEREOF, AT ANY TIME AND AS OF ANY TERM, FOR
THE OUTSTANDING PRINCIPAL BALANCE HEREOF PLUS DEFAULT INTEREST AND/OR ROYALTY
PAYMENTS DUE UNDER THE TERMS HEREOF, TOGETHER WITH COSTS OF LEGAL PROCEEDINGS
AND A REASONABLE ATTORNEY’S COMMISSION IN AN AMOUNT EQUAL TO 5% OF THE SUMS THEN
DUE AND OWING HEREUNDER, BUT IN ALL EVENTS NOT LESS THAN $3,000.00 WITH RELEASE
OF ALL ERRORS.

 

(d)                                                                                
Maker hereby agrees to pay, upon demand by Lender, all amounts incurred by
Lender in connection with any action or proceeding taken or commenced by Lender
to enforce or collect this Note, including reasonable attorney’s fees,
attorney’s costs and all costs of legal proceedings.

 

(e)                                                                                 
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the Commonwealth of Pennsylvania.

 

(f)                                                                                   
If any term or provision of this Note or the application thereof to any person
or circumstance shall to any extent be invalid or unenforceable, the remainder
of this Note, or the application of such term or provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Note shall be valid
and enforceable to the fullest extent permitted by law.

 

(g)                                                                                
This Note may not be amended, modified or supplemented orally.

 

(h)                                                                                
This obligation shall bind Maker and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns.

 

IN WITNESS WHEREOF, Maker has duly executed and delivered this Note as of the
date first above written.

 

ATTEST:

BEYOND THE WALL, INC.

 

 

 

 

/s/ Robert N. Weingarten

 

BY:

/s/ Robert N. Weingarten

 

Robert N. Weingarten, Secretary

 

Robert N. Weingarten, Treasurer

 

3

--------------------------------------------------------------------------------